DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance

The following is an examiner’s statement of reasons for allowance: The following limitations claimed within the independent claim are not taught either explicitly or in combination by the prior art of record 

“    at an autonomous vehicle, autonomously navigating to a pickup location specified in a rideshare request submitted by a user;
•    following first arrival of the autonomous vehicle proximal the pickup location:
o setting a user arrival timer for a first duration; and
o setting a depart timer for a second duration exceeding the first duration by a buffer time;
•    serving a state of the user arrival timer to a mobile computing device affiliated with the user; and
•    at the autonomous vehicle:
o rendering a state of the depart timer on an external display arranged on the autonomous vehicle;
o in response to failure of the user to arrive at the autonomous vehicle prior to expiration of the user arrival timer, departing from the pickup location without the user in response to expiration of the user arrival timer; and
o in response to the user arriving at the autonomous vehicle prior to expiration of the user arrival timer, departing from the pickup location with the user prior to expiration of the delay timer.”

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619